Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 06/04/2021 are acknowledged.
According to the Amendments to the claims, Claims 1-15 and 22-28 has /have been cancelled previously, Claims 31-34 has /have been cancelled, and Claims 16 and 29 has /have been amended.  Accordingly, Claims 16-21 and 29-30 are pending in the application.  An action on the merits for Claims 16-21 and 29-30 are as follow.   

Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 16-21 and 29-30 are allowed.
With respect to Independent Claim 16, the closest prior art references of record Zinovik (WO 2014/140320 A1) in view of Pellaud et al. (US 2014/0377429 A1) disclose a container for an aerosol-generating device as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the transfer section is formed from a hollow tube, the hollow tube abutting an end of each of the first compartment and the second compartment”, and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 16 are allowed.  With respect to Claims 17-21, the dependency on Claim 16 makes them allowable.
With respect to Independent Claim 29, the closest prior art references of record Zinovik (WO 2014/140320 A1) in view of Pellaud et al. (US 2014/0377429 A1) disclose a container as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the transfer section is formed from a hollow tube, the hollow tube abutting an end of each of the first compartment and the second compartment”, and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 29 are allowed.  With respect to Claims 30, the dependency on Claim 29 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761